IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,897-02


IN RE ANTOINE LAMONT SMITH, Relator





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W05-55554-K(A)

FROM DALLAS COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court. In it, he contends that he filed a supplemental application
for a writ of habeas corpus on January 29, 2013, in the Criminal District Court No. 4 of Dallas
County raising an actual innocence claim based on a statement from Jeramie Dotsy that reads, "I
committed this crime and [Relator] had nothing to do with it." Relator had previously filed a writ
application attacking his murder conviction that was forwarded to this Court from Dallas County,
and its resolution remains pending. Relator indicates that the State filed a response to his
supplemental actual innocence claim on May 2, 2013. No supplemental writ record or other material
regarding the supplemental actual innocence claim has been received by this Court.
	Respondent, the Judge of the Criminal District Court No. 4 of Dallas County, shall file a
response with this Court regarding the status of the supplemental actual innocence claim.
Alternatively, Respondent may order the District Clerk to submit the record on the supplemental
actual innocence claim, along with the trial court findings regarding it, to this Court. Respondent's
answer shall be submitted within 90 days of the date of this order.  This application for leave to file
a writ of mandamus will be held in abeyance until Respondent has submitted his response.

Filed: October 23, 2013
Do not publish